Case 5:20-cv-00633-TJM-TWD Document 1 Filed 06/08/20 Page 1 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the
Northern District of New York [-|

  
   
 

 

   

Alexander Gomez )  CaseNo. S.7TO-Qe (633 (+1 MI TWD)
) (to be filled in by the Clerk's Office)
)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ae
If the names of all the plaintiffs cannot fil in the space above, ) Jury Trial: (check one) Yes [_]No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-y- )
, DISTRICT COURT - N.D. OF NY,
Mark Zuckenburg ) U
Facebook, Inc )
) JUN = 8 2020
Defendant(s) )
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please ) AT O'CLOCK
write “see attached” in the space and attach an additional page ) John M, Domurad. Clerk Sylacuse
with the full list of names.)

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Alexander Gomez
Street Address 222 Burdick Ave Apt 2
City and County Syracuse, Onondaga
State and Zip Code New York, 13208
Telephone Number 315-734-5025
E-mail Address Gomez.Alexander3@live.jobcorps.org

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 5:20-cv-00633-TJM-TWD Document 1 Filed 06/08/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name Mark Zuckenburg
Job or Title (if known) Facebook, Inc
Street Address 1 Hacker Way
City and County Menlo, San Mateo
State and Zip Code California, 94025
Telephone Number 315-734-5025

E-mail Address (if known)

Defendant No, 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No, 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 5
Case 5:20-cv-00633-TJM-TWD Document 1 Filed 06/08/20 Page 3 of 5

Pro Se | (Rev, 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
EO 13925 Preventing online censorship

B. If the Basis for Jurisdiction Is Diversity of Citizenship

l. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , 1s a citizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , 18 acitizen of
the State of (name) . Or is a citizen of

(foreign nation)

Page 3 of 5
Case 5:20-cv-00633-TJM-TWD Document 1 Filed 06/08/20 Page 4 of 5

Pro Se | (Rev. 12/16) Complaint tor a Civil Case

IT.

IV.

b. If the defendant is a corporation
The defendant, (name) , iS incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

This claim rises after Executive Order 13925 was signed in to law, before this law was put in to effect | was able
to log into facebook like no problem. | now get a message everytime | create a new account saying "Your
account has been disable for going against facebook guidelines". Understanding I'm not a everyday Facebook
user | decided to open a new account since my last one was taken by someone. One | opened the account |
recieved the message. | don't abuse Facebook and | don't get what guidelines if any | didn't follow. This claim
rises from lack of information.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

I'm entilted to the complete removal of facebook and/or punitive damages in the amount of $145,000,000. |
believe Facebook has targeted me before prior to this time around with no legal or policy voilating reason.

Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

V. Certification and Closing

Case 5:20-cv-00633-TJM-TWD Document 1 Filed 06/08/20 Page 5 of 5

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule LI.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Os(2 ¥/LaRoO

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

f ,

Alexander Gomez

Page 5 of 5
